DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-23 of U.S. Application No. 16/817498 filed on 03/13/2020 have been examined.


Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1 and 4-23 are rejected under 35 U.S.C 103 as being unpatentable over Selwyn et al, US 2017 /0225799, in view of Steele et al, US 2006/0249622, further in view of Scarlatti et al. US 2014/0129059., hereinafter referred to as Selwyn, Steele, and Scarlatti respectively. 
As per Claim 1, Selwyn discloses a method of unmanned aerial vehicle management, the method comprising: receiving an unmanned aerial vehicle (UAV) in a cavity within a base module (¶ 11, via FIG. 1 is a perspective view of one embodiment of a UAV pod that may house and protect an extended range VTOL UAV to accomplish multiple autonomous launches, landings and data retrieval missions), the UAV including a battery (¶ 27, via The UAV 102 may have a variety of electrical optical (EO) sensors 210, such as LiDAR, RADAR, infrared, visible- spectrum cameras, or other active or passive sensors), (¶ 25, via A battery 118 may be enclosed in the UAV pod for recharging the UAV 102 and for providing power to the UAV pod 108 such as for use by the processor), (The examiner interprets a power storage module as an example of an UVA pod that encloses a battery); and transferring an objective from the base module to the UAV; freeing the UAV from the cavity of the base module; receiving data by the base module from the UAV (¶ 8, via transmitting one of a plurality of missions to a two-rotor UAV seated in a UAV pod), (Fig 6, item 604, ¶ 35, via The planned flight missions, such flight missions including flight mission data representing takeoff day/time, waypoints, flight altitudes, flight speeds, and such, are provided to the UAV pod (block 604) for future communication to a UAV seated in the UAV pod), and transmitting the data from the base module to a data storage medium accessible by a manager device (¶ 7, via Another unmanned aerial vehicle (UAV) storage and launch system is disclosed that includes a UAV pod having a UAV pod processor and short-range UAV pod transceiver), (¶ 8, via monitoring a trajectory of the two-rotor UAV using a UAV pod transceiver in communication with a UAV pod processor), (¶ 7, via a UAV pod memory may be in communication with the UAV pod processor, (¶ 24, via The UAV pod transceiver 112 may receive UAV flight telemetry such as UAV flight and trajectory information, UAV battery status information and sensor data (such as video), and other data transmitted by the UAV 102. The UAV pod transceiver 112 may also transmit flight control data such as navigation).
Selwyn fails to explicitly disclose a cavity that receives and frees an unmanned aerial vehicle.
However, Steele teaches a cavity that receives and frees an unmanned aerial vehicle (a cavity is interpreted by the examiner as a device, structure, or enclosure that is part of a housing where the UAV can be launched and landed), (¶ 10, via The system includes an enclosure that provides environmental protection and isolation for multiple small UAVs in assembled and/or partially disassembled states. In an aspect, the enclosure incorporates an environmentally sealable entry/exit location for a UAV), (¶ 16, via FIG.1 schematically shows a frontal view of a system 1010 comprising an enclosure 500 for, among other things, receiving a UAV 5000, storing the UAV and providing the same or a different UAV in a launch-ready condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a communication transceiver that receives an objective transmitted by a manager device of Selwyn and include a cavity that receives and frees an unmanned aerial vehicle as taught by Steele because it would allow the system to provide storage space for multiple UAVs as well as protected space for a variety of components and/or platforms for autonomously performing all of the necessary functions to receive a captured UAV returning from a mission and preparing it for launch on a new mission.


However, Scarlatti teaches a power transfer module that robotically replaces the battery of the unmanned aerial vehicle with a replacement battery after the cavity receives the unmanned aerial vehicle (¶ 31, Also forming part of the base station 200 is a robot arm 220. The robot arm 220 is arranged to access the UAV 100 wherever the UAV 100 is positioned on the pad 210… Each portion is provided with selectively operable magnetic contacts that are operable to releasably engage a battery when adjacent to a battery, such that the battery is grasped by the engagement portion 224 for lifting, moving and subsequently releasing. In other embodiments, other forms of engagement, such as a pincer arrangement, are envisaged. The battery-replacement section 223 is pivotally mounted adjacent its centre to the remainder of the robot arm 220 such that the relative positions of each of the two engagement portions 224 can be swapped by rotating the replacement section 223 180 degrees about its pivot), (¶ 33 and 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a rechargeable battery system of Selwyn and include a power transfer module that robotically replaces the battery of the unmanned aerial vehicle with a replacement battery after the cavity receives the unmanned aerial vehicle as taught by Scarlatti because it would allow the system to provide a faster recovery of the UAVs during mission deliveries so that when deployed the UAVs will be fully powered for flight.
As per Claim 4, Steele discloses a method of claim 1, wherein receiving the UAV in the cavity includes assisting the UAV with landing using one or more clamps, wherein freeing the (¶ 18 externally mounted robot arm 200 in combination with the launch/capture platform 1000 and Fig. 1)

As per Claim 5, Selwyn discloses a method of claim 1, further comprising activating a sliding mechanism of the base module that slides a lid from an open position to a closed position after receiving the UAV in the cavity, wherein the lid covers the cavity while the lid is in the closed position (¶ 24, via The cover 110 may be a hinged cover, such as a two-part hinged cover, that is operable to close to protect the UAV 102 from the external environment or to open to enable launch of the UAV 102),( ¶ 43, The UAV pod protective cover may be closed (block 824) to protect the UAV from the external environment (i.e., rain, direct sun, vandals, or damaging particulate matter) .  
 

As per Claim 6, Selwyn discloses a method of claim 1, wherein freeing the UAV from the cavity includes activating a sliding mechanism of the base module that slides a lid from a closed position to an open position, wherein the lid covers the cavity while the lid is in the closed position (¶ 24, via The cover 110 may be a hinged cover, such as a two-part hinged cover, that is operable to close to protect the UAV 102 from the external environment or to open to enable launch of the UAV 102),( ¶ 43, The UAV pod protective cover may be closed (block 824) to protect the UAV from the external environment (i.e., rain, direct sun, vandals, or damaging particulate matter) .  

As per Claim 7, Selwyn discloses a method of claim 1, further comprising activating a motor of the base module that closes one or more doors of the base module from an open position to a closed position in which the one or more doors cover the cavity after receiving the UAV in the cavity (¶ 24, via The cover 110 may be a hinged cover, such as a two-part hinged cover, that is operable to close to protect the UAV 102 from the external environment or to open to enable launch of the UAV 102),( ¶ 43, The UAV pod protective cover may be closed (block 824) to protect the UAV from the external environment (i.e., rain, direct sun, vandals, or damaging particulate matter) .  

As per Claim 8, Selwyn discloses a method of claim 1, wherein freeing the UAV from the cavity includes activating a motor that opens one or more doors of the base module, moving the 48one or more doors from a closed position in which the one or more doors cover the cavity to an open position in which the one or more doors uncover the cavity (¶ 24, via The cover 110 may be a hinged cover, such as a two-part hinged cover, that is operable to close to protect the UAV 102 from the external environment or to open to enable launch of the UAV 102),( ¶ 43, The UAV pod protective cover may be closed (block 824) to protect the UAV from the external environment (i.e., rain, direct sun, vandals, or damaging particulate matter) .  

As per Claim 9, Selwyn discloses a method of claim 1, wherein the cavity protects the UAV from one or more environmental conditions of an environment in which the base module is located (¶ 24, via The cover 110 may be a hinged cover, such as a two-part hinged cover, that is operable to close to protect the UAV 102 from the external environment or to open to enable launch of the UAV 102)..  
As per Claim 10, Selwyn discloses a method of claim 1, wherein the cavity protects the UAV from water (¶ 24, via The cover 110 may be a hinged cover, such as a two-part hinged cover, that is operable to close to protect the UAV 102 from the external environment or to open to enable launch of the UAV 102),( ¶ 43, The UAV pod protective cover may be closed (block 824) to protect the UAV from the external environment (i.e., rain, direct sun, vandals, or damaging particulate matter) .  

As per Claim 11, Selwyn discloses a method of claim 1, wherein transferring the objective from the base module to the UAV includes requesting that the UAV autonomously accomplish the objective (¶ 3, unmanned aerial vehicle (UAV) systems, and more particularly to systems for operating a UAV autonomously).  

As per Claim 12, Selwyn discloses a method of claim 1, further comprising receiving the objective at the base module from the manager device  (¶ 7, via Another unmanned aerial vehicle (UAV) storage and launch system is disclosed that includes a UAV pod having a UAV pod processor and short-range UAV pod transceiver), (¶ 8, via monitoring a trajectory of the two-rotor UAV using a UAV pod transceiver in communication with a UAV pod processor), (¶ 7, via a UAV pod memory may be in communication with the UAV pod processor, (¶ 24, via The UAV pod transceiver 112 may receive UAV flight telemetry such as UAV flight and trajectory information, UAV battery status information and sensor data (such as video), and other data transmitted by the UAV 102. The UAV pod transceiver 112 may also transmit flight control data such as navigation).

As per Claim 13, Selwyn discloses a method of claim 1, further comprising loading the UAV with a package, wherein the objective includes delivering the package to a location.  

As per Claim 14, Selwyn discloses a method of claim 1, wherein replacing the battery of the UAV with the replacement battery robotically via the power transfer module includes replacing the battery of the UAV with the replacement battery using one or more robotic arms of the power transfer module (¶ 36, The flight mission data may also include dynamic flight instructions, such as altering its trajectory, attitude or such as by dropping a payload if certain conditions exist, such as would be valuable in a search and rescue mission if the plan locates the sought after object or person).

As per Claim 15, Selwyn discloses a method of claim 1, further comprising providing one or more updates from the base module to the UAV, wherein the updates include one or more changes to information stored in the UAV (¶ 7, via Another unmanned aerial vehicle (UAV) storage and launch system is disclosed that includes a UAV pod having a UAV pod processor and short-range UAV pod transceiver), (¶ 8, via monitoring a trajectory of the two-rotor UAV using a UAV pod transceiver in communication with a UAV pod processor), (¶ 7, via a UAV pod memory may be in communication with the UAV pod processor, (¶ 24, via The UAV pod transceiver 112 may receive UAV flight telemetry such as UAV flight and trajectory information, UAV battery status information and sensor data (such as video), and other data transmitted by the UAV 102. The UAV pod transceiver 112 may also transmit flight control data such as navigation).  

As per Claim 16, Selwyn discloses a method of claim 1, wherein the UAV includes one or more sensors, and wherein the data is captured using the one or more sensors of the UAV (¶ 27, The UAV processor 208 is configured to receive a plurality of flight mission instructions and other information that may include waypoints, altitude, flight speed, sensor suite configuration data, launch day/time and mission weather sensor go and no-go parameters. The UAV 102 may have a variety of electrical optical (EO) sensors 210, such as LiDAR, RADAR, infrared, visible-spectrum cameras, or other active or passive sensors that may be used to detect soil moisture, crop density, crop health, terrain, or other objects or qualities of interest).  

As per Claim 17, Selwyn discloses a method of claim 1, wherein the one or more sensors include a camera and the data includes visual media data captured by the camera (¶ 27, The UAV processor 208 is configured to receive a plurality of flight mission instructions and other information that may include waypoints, altitude, flight speed, sensor suite configuration data, launch day/time and mission weather sensor go and no-go parameters. The UAV 102 may have a variety of electrical optical (EO) sensors 210, such as LiDAR, RADAR, infrared, visible-spectrum cameras, or other active or passive sensors that may be used to detect soil moisture, crop density, crop health, terrain, or other objects or qualities of interest).   

As per Claim 18, Selwyn discloses a method of claim 1, wherein the visual media data captured by the camera is certified media (¶ 27, The UAV processor 208 is configured to receive a plurality of flight mission instructions and other information that may include waypoints, altitude, flight speed, sensor suite configuration data, launch day/time and mission weather sensor go and no-go parameters. The UAV 102 may have a variety of electrical optical (EO) sensors 210, such as LiDAR, RADAR, infrared, visible-spectrum cameras, or other active or passive sensors that may be used to detect soil moisture, crop density, crop health, terrain, or other objects or qualities of interest).   

As per Claim 19, Selwyn discloses a method of claim 1, wherein the one or more sensors include a light detection and ranging (LIDAR) sensor and the data includes LIDAR data captured by the LIDAR sensor (¶ 27, The UAV processor 208 is configured to receive a plurality of flight mission instructions and other information that may include waypoints, altitude, flight speed, sensor suite configuration data, launch day/time and mission weather sensor go and no-go parameters. The UAV 102 may have a variety of electrical optical (EO) sensors 210, such as LiDAR, RADAR, infrared, visible-spectrum cameras, or other active or passive sensors that may be used to detect soil moisture, crop density, crop health, terrain, or other objects or qualities of interest).  

As per Claim 20, Selwyn discloses a method of claim 1, wherein the one or more sensors include a radio detection and ranging (RADAR) sensor and the data includes RADAR data captured by the RADAR sensor (¶ 27, The UAV processor 208 is configured to receive a plurality of flight mission instructions and other information that may include waypoints, altitude, flight speed, sensor suite configuration data, launch day/time and mission weather sensor go and no-go parameters. The UAV 102 may have a variety of electrical optical (EO) sensors 210, such as LiDAR, RADAR, infrared, visible-spectrum cameras, or other active or passive sensors that may be used to detect soil moisture, crop density, crop health, terrain, or other objects or qualities of interest).  

As per Claim 21, Selwyn discloses a method of claim 1, wherein receiving the data by the base module from the UAV includes receiving the data wirelessly by the base module from the UAV while the UAV is outside of the base module (¶ 17, ¶37 and ¶40).

As per Claim 22, Selwyn discloses a method of claim 1, receiving the data by the base module from the UAV occurs in response to receiving the UAV in the cavity again after freeing the UAV from the cavity (¶ 7, via Another unmanned aerial vehicle (UAV) storage and launch system is disclosed that includes a UAV pod having a UAV pod processor and short-range UAV pod transceiver), (¶ 8, via monitoring a trajectory of the two-rotor UAV using a UAV pod transceiver in communication with a UAV pod processor), (¶ 7, via a UAV pod memory may be in communication with the UAV pod processor, (¶ 24, via The UAV pod transceiver 112 may receive UAV flight telemetry such as UAV flight and trajectory information, UAV battery status information and sensor data (such as video), and other data transmitted by the UAV 102. The UAV pod transceiver 112 may also transmit flight control data such as navigation).
As per Claim 23, Selwyn discloses a method of claim 1, wherein the data storage medium is a network system with one or more network servers, the one or more network servers accessible by the manager device (¶ 17, ¶37 and ¶40).
Allowable Subject Matter
Claims 2-3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach a The system of claim 1, wherein the housing includes a door protecting the cavity, wherein freeing the unmanned aerial vehicle from the cavity includes opening the door, wherein receiving the unmanned aerial vehicle via the cavity is followed by closing the door and The system of claim 1, wherein the power transfer module also robotically replaces a fuel container of a second unmanned aerial vehicle with a replacement fuel container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668